Citation Nr: 0813058	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-37 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to both hands.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Baltimore, Maryland, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

There is evidence in service that the veteran reported having 
frostbite in her finger tips in January 1993.  The July 2005 
VA examination report shows the examiner diagnosed cold 
injuries to both hands, mostly the fingers, and stated the 
veteran was symptomatic.  The residuals of cold injuries to 
both hands are as likely as not related to inservice 
complaint of cold injuries to finger tips.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
cold injury residuals to both hands were incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.§§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service medical records show that in December 1993, the 
veteran reported a history of frostbite to her finger tips in 
January 1993.  The examiner did not enter clinical findings 
pertaining to the veteran's finger tips.  

The July 2005 VA examination report shows that the veteran 
reported having field duties from January 1993 to March 1993, 
where she was exposed to extreme cold or cold weather.  She 
described having a burning sensation in her fingers, mainly 
the tips, and some numbness.  Following physical examination, 
the examiner stated that the veteran had cold injuries to 
"both hands[,] mainly the fingers."  She stated the veteran 
was "slightly symptomatic," but that the symptoms were 
under control.  Therefore, the evidence establishes the 
veteran complained of cold injuries to her finger tips in 
service and that she has current, slight symptomatology from 
cold injuries to both hands.  

The remaining issue is whether the veteran has established a 
nexus between the current disability and the in-service 
report of symptoms.  The Board is aware that no medical 
professional diagnosed the veteran with frost bite of the 
finger tips in service.  However, the veteran is competent to 
report being exposed to cold temperatures in service, which 
the Board finds is credible based on the fact that she 
reported this while in service and in close proximity to the 
time the injury occurred.  While the VA examiner, in 
diagnosing the veteran with cold injury residuals to both 
hands, did not explicitly state that these injuries had their 
onset in service, it is essentially implied.  The veteran, at 
the examination, indicated she had been exposed to cold 
temperatures while in service.  The examiner diagnosed cold 
injury residuals to both hands based on the report of history 
by the veteran, which the Board has indicated it finds 
credible.  Resolving all reasonable doubt in favor of the 
veteran, the Board finds that the evidence supports a grant 
of service connection for residuals of cold injury to both 
hands.  


ORDER

Service connection for residuals of cold injury to both hands 
is granted.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


